Citation Nr: 1007423	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  07-08 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to nonservice-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to June 
1962.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a May 2006 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in Chicago, Illinois (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The Veteran is seeking nonservice-connected disability 
pension benefits.  Based upon its review of the Veteran's 
claims file, the Board finds there is a further duty to 
assist the Veteran with his claim therein.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

Under 38 U.S.C.A. § 1521, pension is payable to a Veteran who 
meets the service requirements and who is permanently and 
totally disabled due to nonservice-connected disabilities 
that are not the result of willful misconduct.  38 U.S.C.A. § 
1521(a) (West 2002 & Supp. 2009).  A Veteran meets the 
service requirements if such Veteran served in the active 
military, naval, or air service: (1) for ninety (90) days or 
more during a period of war, (2) during a period of war and 
was discharged or released from such service for a service-
connected disability, (3) for a period of 90 consecutive days 
or more and such period began or ended during a period of 
war, or (4) for an aggregate of 90 days or more in two or 
more separate periods of service during more than one period 
of war.  38 U.S.C.A. § 1521(j).

For Veterans who served in the Republic of Vietnam, 
recognized service during the Vietnam era extends from a 
period beginning on February 28, 1961 and ending on May 7, 
1975.  For Veterans who did not serve in the Republic of 
Vietnam, recognized service during the Vietnam era extends 
from a period beginning on August 5, 1964 and ending on May 
7, 1975.  
38 C.F.R. § 3.2(f) (2009).

The Veteran's DD Form 214 shows that he served on active duty 
from January 1958 to June 1962.  In written statements and 
sworn testimony at a December 2009 hearing before the Board, 
the Veteran has provided competent evidence that he served 
aboard a naval vessel that loaded and delivered oil to ships 
at sea and ports in Vietnam during the period from December 
1960 to June 1962.  He further contends that he actually 
stepped foot on shore in Vietnam on multiple occasions for 
shore assignments, to include unloading oil and repairing 
equipments, during the period for recognized service during 
the Vietnam era.  This contention is not inconsistent with 
the evidence of record.  In addition, the Veteran's DD Form 
215 reflects that he was awarded the Armed Forces 
Expeditionary Medal for Vietnam operations.

The Veteran's service personnel records indicate that the 
Veteran served aboard USS TALUGA from December 1960 to June 
1962.  Accordingly, if the Veteran is found to have served in 
the Republic of Vietnam, the qualifying wartime service will 
be established to render him eligible for nonservice-
connected disability pension benefits.  Given that the record 
suggests the Veteran's presence in the Republic of Vietnam, 
and that the deck logs of the USS TALUGA could provide 
information as to locations that the ship was docked, the 
Board finds that additional development is necessary in this 
matter.

Accordingly, the case is remanded for the following actions:

1.  The RO must request from the Veteran 
any additional detailed information 
regarding his reported trips ashore to the 
Republic of Vietnam, including the number 
of times, the dates, and locations.  He 
must also be advised to submit any letters 
or other materials in his possession that 
include identifiable elements relating to 
his reported presence in the Republic of 
Vietnam, such as statements of fellow 
service members.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
(c) describe any further action to be 
taken by the RO with respect to the claim; 
and (d) notify the Veteran that that he is 
ultimately responsible for providing the 
evidence.  The Veteran and his 
representative must be given sufficient 
time to respond.

2.  After the above action has been 
completed, the RO must contact the 
appropriate authority, to include the 
Naval Historical Center, the National 
Records and Archives Administration, and 
the U.S. Army and Joint Services Records 
Research Center, in order to obtain a copy 
of the deck logs for the USS TALUGA for 
the period from February 1961 to June 
1962, to include any information regarding 
ship personnel leaving the vessel while 
docked in port in the Republic of Vietnam, 
or whether the ship ever actually visited 
the Republic of Vietnam.  Efforts to 
obtain this information must continue 
until either the records are obtained, or 
sufficient evidence indicating that the 
records sought do not exist, or that 
further efforts to obtain those records 
would be futile, is received.  See 38 
C.F.R. 3.159(c)(2) (2009).  If no records 
are available, that fact should be 
documented, in writing, in the record.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) describe 
any further action to be taken by the RO 
with respect to the claim; and (d) notify 
the Veteran that that he is ultimately 
responsible for providing the evidence.  
The Veteran and his representative must be 
given sufficient time to respond.

3.  The RO must notify the Veteran that he 
must cooperate fully with VA's reasonable 
efforts to obtain relevant records.  If 
requested by VA, the Veteran must provide 
enough information to identify and locate 
any existing records, including the 
custodian of the records and the 
approximate time frame of the records.  
38 C.F.R. § 3.159 (c)(1)(2).  

4.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


